JUDGE ROBERTSON
delivered the opinion of th® court'.
The dismission of the .appeal by the court of common pleas, per se, deprived that court of jurisdiction over the case, aad remitted it to the magistrate whose judg*694ment had been appealed from. Consequently, after that dismission and remission, the court of common pleas properly overruled the appellants’ subsequent motion for judgment confirming that appealed from, and also in refusing a writ of prohibition against an enforcement of the judgment by the justice who rendered it.
"Wherefore, that judgment by the court of common pleas is affirmed.